11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT


In the interest of L.A.P.S.,                   * From the 118th District
an emancipated child,                           Court of Howard County,
                                                 Trial Court No. 35241.

No. 11-12-00156-CV                             * June 20, 2013

                                                * Per Curiam Memorandum Opinion
                                                  (Panel consists of: Wright, C.J.,
                                                  McCall, J., and Willson, J.)


     This court has considered Brumbach Pinkerton Stephens’s motion to dismiss
this appeal and concludes that the motion should be granted.            Therefore, in
accordance with this court’s opinion, the appeal is dismissed. The costs incurred by
reason of this appeal are taxed against the party incurring the same.